Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant's election with traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    114
    200
    media_image1.png
    Greyscale
in the reply filed on 11/10/2021 is acknowledged.  The traversal is on the ground(s) that the claims have unity due to US 2011/0275630 not disclosing specific compounds falling under the scope of claim 1. Furthermore arguing that the searching authority found unity as well between the instant claims.  This is not found persuasive because of several reasons. In response to the last argument, Applicants are correct that US examiners are not bound by the holdings of the searching authority (see page 12 of arguments). Thus, it is not a deciding factor in determination of unity or not. Regardless, the search report discloses a myriad of documents which teach that unity of invention is not present in the instant claims and the examiner illustrated one of these documents. Applicants argue that specific compounds are not disclosed in said document without providing any evidence to the contrary. Additionally, unity of invention is not bound to simply anticipation but also an 
The requirement is still deemed proper and is therefore made FINAL.

Claims 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-6, 8, 9, 11, and 13-21 is contained herein. Applicant’s elected species appears to be free of the art and the search extended to cover the full scope of formula 1.


Priority
The present application claims the following right of priority to CN201810005326.1, of which the application date is 2018-01-03. 
However, a certified English version of the foreign priority document was not received.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application (i.e., the examiner respectfully requests submission of the appropriate English translated version of the foreign priority document if benefit is sought). See MPEP 213.04.




Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1-6, 8, 9, 11, and 13-21 are objected to because of the following informalities:
In claim 1, the embodiment “N(R4)(R5)” should more appropriately read “-N(R4)(R5)” to clearly indicate point of attachment. Thus the claim and claims which depend from it are objected to. Correction is required. Also claim 20 should have commas in between each listed chemical species. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 2 recites the following (see emphasis on the C1-3 heteroalkyl):

    PNG
    media_image2.png
    52
    718
    media_image2.png
    Greyscale

However, claim 2 did not reference a C1-3 heteroalkyl but a C1-3 alkoxy prior as shown above. Thus, is the claim limited to alkoxy or heteroalkyl? Therefore the scope is unclear and the claim and claims which depend from it which do not rectify the issue are indefinite. Correction is required. 
Additionally in claim 3, the language with reference to the alkoxy groups is unclear:

    PNG
    media_image3.png
    103
    674
    media_image3.png
    Greyscale

. The language makes reference to “the Me, Et” which were cited prior in the claim and then to these alkoxy groups which were never mentioned previously. Thus, the language is unclear and indefinite. Correction is required.
See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  







Conclusion

Claims 2-4 are rejected. Claims 1, 5, 6, 8, 9, 11, and 13-21 are objected to.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624